                       UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION - FLINT

 IN THE MATTER OF:
                                                                     CHAPTER 13
 MARK K. RYAN
                                                                     Case No. 14-32574-JDA
 KAREN LYNNE RYAN
                                   Debtors                           Judge Joel D. Applebaum

                  TRUSTEE’S NOTICE OF FINAL CURE PAYMENT AND
              TRUSTEE’S NOTICE OF COMPLETION OF PLAN PAYMENTS;
                     NOTICE TO CREDITORS OF OBLIGATION TO
                    FILE A RESPONSE AND RIGHT TO OBJECT; AND
         NOTICE TO DEBTOR OF OBLIGATION TO FILE DEBTOR’S CERTIFICATION

                            Please read this Report carefully. It advises you of certain
                                rights and deadlines imposed pursuant to the law.
                                  Your rights may be adversely affected.


 Carl L. Bekofske, Standing Chapter 13 Trustee, pursuant to F.R.Bankr.P. 3002.1(f) and E.D. Mich. LBR
 2015-3(a)(1), reports to the Court that the above-named Debtors have completed all payments under the
 confirmed Chapter 13 plan.

 This notice is provided pursuant to F.R.Bankr.P. 3002.1(f), to claimants whose claims are secured by a
 security interest in the debtor(s) principal residence and whose claims are provided for under 11 U.S.C.
 1322(b)(5).

            IF YOUR CLAIM WAS PAID BY THE TRUSTEE, THE DEBTORS HAVE
            PAID IN FULL THE AMOUNT REQUIRED TO CURE ANY DEFAULT
            ON YOUR CLAIM.

            IF YOUR CLAIM WAS PAID DIRECTLY BY THE DEBTORS OR THE
            AUTOMATIC STAY WAS LIFTED DURING THE TERM OF THE
            DEBTORS CHAPTER 13 PLAN, THE TRUSTEE DOES NOT HAVE ANY
            INFORMATION REGARDING WHETHER THIS OBLIGATION IS
            CURRENT.


        PURSUANT TO F.R.BANKR.P. 3002.1(g), YOU ARE REQUIRED TO FILE AND SERVE
        A RESPONSE ON THE DEBTORS, DEBTORS' COUNSEL AND THE TRUSTEE, NO
        LATER THAN 21 DAYS AFTER SERVICE OF THIS NOTICE. F.R.BANKR.P. 3002.1(g)
        SETS FORTH THE SPECIFICS GOVERNING THE REQUIRED RESPONSE.




14-32574-jda      Doc 116     Filed 12/01/20       Entered 12/01/20 13:31:18           Page 1 of 7
                Trustee's Notice of Final Cure Payment and Notice of Completion of Plan Payments, etc.
                                             Case Number: 14-32574-JDA
In addition to the requirements of F.R.Bankr.P. 3002.1(g), pursuant to E.D. Mich. LBR 2015-3(a)(2), if
the Court determines that Debtor is eligible for a Discharge, the Order of Discharge will include findings
that:

    1. All allowed claims have been paid in accordance with the plan; and

    2. With respect to any secured claim that continues beyond the term of the plan, any prepetition or
       post-petition defaults have been cured and the claim is in all respects current, with no escrow
       balance, late charges, costs or attorney fees owing.

Pursuant to E.D. Mich. LBR 2015-3(a)(3), if the Court determines that Debtor is eligible for a Discharge,
the Order of Discharge will direct that:

    1. Any creditor who held a secured claim that was fully paid shall execute and deliver to the Debtor
       a release, termination statement, discharge of mortgage or other appropriate certificate suitable for
       recording; and

    2. Any creditor who holds a secured claim that continues beyond the term of the plan shall take no
       action inconsistent with the findings set forth in the Order of Discharge.

RIGHTS AND DUTIES OF DEBTOR

Duty of Debtors regarding secured debt obligations:                   Every Debtor, regardless of whether the
Debtor is or claims to be entitled to a discharge, must:

    1. Immediately begin making the required payments on secured debt obligations to avoid defaulting
       on those secured debt obligations.

    2. Continue to make required payments on secured debt obligations until those obligations are paid in
       full. If the Court determines that the Debtors are eligible for a Discharge, the Chapter 13
       Discharge will not discharge the Debtors from any obligation on any continuing secured debt
       payments that come due after the date of the Debtors' last payment under the Plan.

See E.D. Mich. LBR 2015-3(a)(6)&(7).

If the Debtor claims to be eligible for a discharge pursuant to 11 USC Section 1328:

    1. Within 28 days of the date of this Chapter 13 Trustee’s Report, the Debtor must file with the
       Court the Chapter 13 Debtor’s Certification Regarding Domestic Support Obligations and Section
       522(q), Official Form B283. The form and instructions on how to complete this form may be
       found on the Court's web site, www.mieb.uscourts.gov.

    2. If this is a Joint Case, each Debtor must separately complete and file a Debtor’s Certification
       Regarding Domestic Support Obligations and Section 522(q), Official Form B283.

    3. If the Debtor fails to complete and file a Chapter 13 Debtor’s Certification Regarding Domestic
       Support Obligations and Section 522(q), Official Form B283 within 28 days of the date of this
       Chapter 13 Trustee’s Report, the Debtor’s case may be closed by the Court without the entry of a
       discharge.

See E.D. Mich LBR 4004-1
14-32574-jda     Doc 116        Filed 12/01/20          Entered 12/01/20 13:31:18                 Page 2 of 7
                 Trustee's Notice of Final Cure Payment and Notice of Completion of Plan Payments, etc.
                                              Case Number: 14-32574-JDA

RIGHTS AND DUTIES OF CREDITORS

In addition to the requirements of F.R.Bankr.P. 3002.1(g), pursuant to E.D. Mich. LBR 2015-3(a)(4), if
any party in interest asserts that:

    1. The Debtors have failed to make all payments to the Chapter 13 Trustee as required by the
       confirmed Chapter 13 plan; or

    2. The Debtors are not current in any payments the Debtors were authorized to make directly to a
       creditor; or

    3. One or more allowed claims have not been paid in accordance with the plan; or

    4. With respect to any secured claim that continues beyond the term of the plan, there remains
       prepetition or post-petition defaults that have not been cured or that the claim is otherwise not
       current in all respects including, but not limited to, any unpaid escrow balance, late charge, cost or
       attorney fee; or

    5. A creditor has a lawful reason to refuse to execute or deliver a release, termination statement,
       discharge of mortgage or other appropriate certificate suitable for recording; or

    6. There exists reasonable cause to believe that:

        (a) 11 U.S.C. Section 522(q)(1) may be applicable to the Debtors; or

        (b) There is pending any proceeding in which the debtors' may be found guilty of a felony of the
            kind specified in 11 U.S.C. Section 522(q)(1)(A) or found liable for a debt of the kind
            described in 11 U.S.C. Section 522(q)(1)(B)

the party may file an objection to this Report. Any objection must be filed not later than 21 days after
service of this Trustee’s Report. If a timely objection is filed, the Court will delay entry of the order of
discharge until the Court resolves the objection and a hearing will be scheduled with notice to the objecting
party.

In addition to the requirements of F.R.Bankr.P. 3002.1(g), if no objection to this Trustee’s Report is timely
filed, pursuant to E.D. Mich. LBR 2015-3(a)(5), it shall be conclusively determined that:

    1. Debtors have made all payments to the Chapter 13 Trustee as required by the confirmed Chapter
       13 plan; and

    2. Debtors are current in all payments Debtors were authorized to make directly to a creditor; and

    3. All allowed claims have been paid in accordance with the plan; and

    4. With respect to any secured claim that continues beyond the term of the plan, all prepetition and
       post-petition defaults have been cured and the claim is current in all respects including, but not
       limited to, all escrow balances, late charges, costs or attorney fees; and



14-32574-jda      Doc 116         Filed 12/01/20          Entered 12/01/20 13:31:18                Page 3 of 7
                Trustee's Notice of Final Cure Payment and Notice of Completion of Plan Payments, etc.
                                             Case Number: 14-32574-JDA

    5. A creditor has no lawful reason to refuse to execute or deliver a release, termination statement,
       discharge of mortgage or other appropriate certificate suitable for recording; and;

    6. There exists no reasonable cause to believe that:

       (a) 11 U.S.C. Section 522(q)(1) may be applicable to the Debtors; or

       (b) There is pending any proceeding in which the debtors may be found guilty of a felony of the kind
           specified in 11 U.S.C. Section 522(q)(1)(A) or found liable for a debt of the kind described in 11
           U.S.C. Section 522(q)(1)(B)

    7. The Court may enter an order of discharge containing the terms set forth above without further
       notice or hearing.

                                OFFICE OF THE CHAPTER 13 STANDING TRUSTEE-FLINT
                                Carl L. Bekofske, Chapter 13 Standing Trustee



Dated: December 01, 2020                        /s/ Carl L. Bekofske
                                                CARL L. BEKOFSKE (P16045)
                                                MELISSA CAOUETTE (P62729)
                                                400 N. Saginaw St. STE 331
                                                Flint, MI 48502-2045
                                                Telephone (810) 238-4675




14-32574-jda     Doc 116         Filed 12/01/20          Entered 12/01/20 13:31:18                Page 4 of 7
                          UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION - FLINT


 IN THE MATTER OF:
                                                               CHAPTER 13
 MARK K. RYAN
                                                               Case No. 14-32574-JDA
 KAREN LYNNE RYAN
                                       Debtors                 Judge Joel D. Applebaum




          PROOF OF SERVICE OF TRUSTEE’S NOTICE OF FINAL CURE PAYMENT AND
                TRUSTEE’S NOTICE OF COMPLETION OF PLAN PAYMENTS;
                       NOTICE TO CREDITORS OF OBLIGATION TO
                      FILE A RESPONSE AND RIGHT TO OBJECT; AND
           NOTICE TO DEBTOR OF OBLIGATION TO FILE DEBTOR’S CERTIFICATION


       I hereby certify that on December 01, 2020, I electronically filed the TRUSTEE’S NOTICE OF
 FINAL CURE PAYMENT AND TRUSTEE’S NOTICE OF COMPLETION OF PLAN PAYMENTS;
 NOTICE TO CREDITORS OF OBLIGATION TO FILE A RESPONSE AND RIGHT TO OBJECT;
 AND NOTICE TO DEBTOR OF OBLIGATION TO FILE DEBTOR’S CERTIFICATION with the
 Clerk of the Court using the ECF system which will send notification of such filing to the following:

         The following parties were served electronically:
 Rex C. Anderson Pc



         The parties on the attached list were served via First Class Mail at the addresses below by depositing
 same in a United States Postal Box with the lawful amount of postage affixed thereto:




                                           /s/ Sherry Beasinger
                                           Sherry Beasinger
                                           For the Office of the Chapter 13 Standing Trustee-Flint
                                           400 N. Saginaw St. STE 331
                                           Flint, MI 48503-2045
                                           (810) 238-4675




14-32574-jda      Doc 116       Filed 12/01/20       Entered 12/01/20 13:31:18            Page 5 of 7
MARK K. RYAN
KAREN LYNNE RYAN
922 VILLAGE DR.
DAVISON, MI 48423




ACCOUNTS RECIEVABLE SOLUTION                   INTERNAL REVENUE SERVICE
301 N CLINTON AVE                              PO BOX 7346
SAINT JOHNS, MI 48879                          PHILADELPHIA, PA 19101

ALLY FINANCIAL                                 LANSING AUTOMAKERS FEDERAL CREDIT
PO BOX 78369                                   UNION
PHOENIX, AZ 85062                              C/O SMITH & JOHNSON, ATTORNEYS
                                               603 BAY STREET, PO BOX 705
C.A.R.M.                                       TRAVERSE CITY, MI 49685
PO BOX 358                                     LJ ROSS
CADILLAC, MI 49601                             PO BOX 6099
                                               JACKSON, MI 49204
CBM SERVICES
300 RODD ST.                                   MICHIGAN DEPARTMENT OF
SUITE 2O2                                      TREASURY/REVENUE/AG
MIDLAND, MI 48640                              PO BOX 30456
DEPT OF EDUCATION                              LANSING, MI 48909-7955
FEDERAL LOAN SERVICING                         MICHIGAN DEPT OF TREASURY
PO BOX 530210                                  PO BOX 30199
ATLANTA, GA 30353-0210                         ATTN BANKRUPTCY UNIT -PAYMENTS
FIRST PREMIER BANK                             LANSING, MI 48922
3820 N LOUISE AVE                              MMCC
SIOUX FALLS, SD 57107                          6324 TAYLOR DR
                                               FLINT, MI 48507-4685
GENESYS REGIONAL MEDICAL CENTER
5445 ALI DRIVE                                 ORANGE LAKE COUNTRY CLUB
GRAND BLANC, MI 48439                          8505 W IRLO BRONSON MEM HWY
                                               KISSIMMEE, FL 34747
GM FINANCIAL
801 CHERRY STREET, SUITE 3900                  PRA RECEIVABLES MANAGEMENT
(PO BOX 183853)                                PORTFOLIO RECOVERY ASSOC, LLC
FORT WORTH, TX 76102                           PO BOX 12914
                                               NORFOLK, VA 23541


   14-32574-jda     Doc 116   Filed 12/01/20   Entered 12/01/20 13:31:18   Page 6 of 7
RICHARD C ANGELO, JR
PO BOX 329
GRAND BLANC, MI 48480-0329

SCHNEIDERMAN & SHERMAN PC
23938 RESEARCH DRIVE
SUITE 300
FARMINGTON HILLS, MI 48335
SETERUS, INC.
PO BOX 1047
HARTFORD, CT 06143

SMITH & JOHNSON, ATTORNEYS, PC
603 BAY STREET
PO BOX 705
TRAVERSE CITY, MI 49685
SN SERVICING CORP
323 5TH STREET
EUREKA, CA 95501

THE HUNTINGTON NATIONAL BANK
3 CASCADE PLAZA CAS56
AKRON, OH 44308

U S DEPARTMENT OF EDUCATION
C/O FEDLOAN SERVICING
PO BOX 790234
ST LOUIS, MO 63179




   14-32574-jda   Doc 116   Filed 12/01/20   Entered 12/01/20 13:31:18   Page 7 of 7
